DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed June 28, 2022, with respect to the drawing objections, have been fully considered and are persuasive.  The new drawings submitted on 11/11/2021 have been and accepted, thereby the objection of the drawings has been withdrawn.
Applicant’s arguments, see page 2, filed June 28, 2022, with respect to the double patenting rejection, have been fully considered and are not persuasive. Wherein the terminal disclaimer must specify the extent of the applicant’s ownership; the terminal disclaimer has been determined defective in the Terminal Disclaimer review decision mailed on 07/10/2022, thus the rejection is not obviated and the double patenting rejection is upheld.
Applicant’s arguments, see pages 2-3, filed June 28, 2022, with respect to Brown (US 10149800 A1) have been considered but are moot because the terminal disclaimer was determined defective.  
Applicant argues Leblanc does not teach that the slits are opposed diametrically on the nipple. Additionally, Leblanc does not teach that its configurations are intended to, or even could, provide for variable rate flow, but rather function to minimize the introduction of air and to prevent "nipple collapse." 
	By way of example, Lougheed teaches about the cooperation between slits 13-13 in FIG 5a, cooperating with the closed-tube element 23, and its bottom slit 19, in order to control pressure ranges and to compensate for the vacuum created by liquid responding to the infant's sucking pressure. Applicants take it further and obtain a variable stream dispensing of liquid from their container through the use of the described pattern nipple. Applicants' patterned nipple's slits can be arranged within the mouth of the infant to provide for a greater (or lesser) flow of the liquid form the bottle during its application and usage. 
	Leblanc, which does teach a configuration that introduces variable flow, nevertheless does not feature slits that can adjust or control the flow by changing the orientation of the slits themselves, but rather by adjusting the feeding angle. The slits are arranged along the base of the nipple, as depicted in FIG. 1, and not longitudinally along the nipple, as is the case with Applicant's invention. Rotating the nipple, and by extension, its various slits, will not affect the flow (or the associated pressure) in the manner as Applicant describes. 
While Lougheed and Leblanc are related, it would not be obvious that the combination of their features would result in variable flow rates from variable pressures17006485.1 
as applied to the nipple portion resulting from the orientation of the slits themselves, as opposed to the feeding angle, and as such, they do not explain the structure Applicant has disclosed, nor would their combination result in the variable flow features Applicant's nipple provides. 
	Examiner disagrees, where considering the prior art of record, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with slits of variable length as taught by Leblanc et al., and provide for the slits being diametrically opposed as taught by Lougheed. One would be motivated to combine these features in order to create a nursing dispenser with variable flow rate that has symmetrical apertures on the nipple for familiar consistency of feeding during nourishment of an infant. 
	Furthermore, the flow rate as taught by Leblanc et al. is controlled through rotation of the nipple (Col. 2, Lines 35-43), and implementing symmetrical apertures would merely modify the function as disclosed by Leblanc et al.
	Additionally, Lougheed also anticipates variable size slits for modulating flow, wherein Lougheed teaches “their multiplicity still affords a total freedom of flow comparable with that from multiple ducts of the human breast”. (Fig. 2a; Col. 3, Line 75 – Col. 4, Lines 1-6).

Applicant then argues while Schlumpf does disclose that opening slits can be arranged on opposing sides of a nipple, there is no reason to suggest that the proposed combination would predict the features of Applicant's invention, as the nipple configuration taught by Schlumpf is not one that suggests rotation along its axis, as, though the slit arrangement can be symmetrical, it is still axiomatic that the bite direction with respect to the slit arrangement determines the flow rate. 
	Examiner disagrees, where considering the prior art of record, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable slit lengths of a variable flow nipple as taught by Leblanc et al., modified above, and provide for opposing pairs of slits as taught by Schlumpf. When combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these features in order to provide for a variable flow rate nipple implementing opposing pairs of opening slits that provide alternative rates of flow of formula for an infant depending on the bottles orientation.
	Furthermore, when modifying the rotatable variable flow rate nipple as taught by Leblanc, to incorporate the diametrically opposed slits as taught by Schlumpf, the modification would not axiomatically require the bite direction to control the flow rate, but rather by rotating the orientation of the nipple to control flow rate as taught by Leblanc et al.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on June 6th 2022. Claims 11 and 13 have been cancelled. Claims 1-10, 12, and 14-18 are pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 11/01/2021.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because: The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10,149,800 in view of Brown et al. (US 10149800 B2).
	Claim 1 of US Patent 10,149,800 B2 “anticipates” US Patent Application No. 16/350,274 claim 1. Accordingly, Patent Application No. 16/350,274 claim 1, are not patentably distinct from claim 1 of US Patent 10,149,800.
Here US Patent 10,149,800claim 1 recites:
 A user controllable noncollapsible variable stream physiological dispenser for dispensing fluid from a vented container, comprising:
a vented container; a nipple having a top nipple portion which extends to an intermediate concave section which extends to a lower dome-shaped body and to a flange, the flange used to be held to the vented container by a collar, the top nipple portion having a central opening, a first opening slit having a first length, a second opening slit having a second length, a third opening slit having a third length, a fourth opening slit having a fourth length, a fifth opening slit having a fifth length, and sixth opening slit having a sixth length, with the opening slits positioned radially around the central opening with the first opening slit being adjacent to the sixth opening slit, the nipple having an open bottom provided at the flange with the nipple having a hollow body through which a liquid may pass from the open bottom through the body and out the central opening and the opening slits, all of said opening slits being of differing lengths from each other, and spaced outwardly and not in contact with the central opening;
the central opening and the opening slits are orally activated to allow liquid to flow at a desired rate when pressure is applied to the top nipple portion, and each of the lengths being different from each other to allow variable flow rates from said nipple, with the length of the first opening slit having the longest length of all of the slits, and the length of the sixth opening slit having the shortest length of all of the slits.

While Patent Application 16/350,274 claim 1 requires:
A flow controllable and variable stream physiological dispenser for a nursing and related bottle, comprising:
  5a nipple having a top nipple portion which extends to an intermediate concaved section which extends to a lower dome-shaped body and integrally to a flange, the flange of the nipple used for holding the nipple to the nursing bottle by a collar; said nipple having a first opening slit having a first length of a short 10dimension, a second opening slit having a second length of a greater dimension than said first opening slit, said first and second opening slits being radially disposed and approximately diametrically upon the nipple, said nipple having an opened bottom provided at the flange with the nipple having a hollow body through which a liquid may pass from the open bottom through the body and out 15of at least that opening slit provided downwardly of the nipple when applied to the mouth of a nursing infant; said opening slits are orally activated to allow liquid to flow at a desired rate when pressure is applied to the nipple portion, and the lengths of each opening slit provided upon said nipple allowing for variable flow rates from said 20nipple, wherein the liquid flowing from the first opening slit is at a slower rate than the liquid flowing from the second opening slit when the nursing bottle is applied for feeding of an infant.
Thus it is apparent that the more specific US Patent 10,149,800 claim 1 encompasses the respective elements for claim 1 of US Patent Application No. 16/350,274. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
	Note that since US Patent Application No. 16/350,274 claim 1 is anticipated by US Patent 10,149,800 claim 1 and since anticipation is the epitome of obviousness, then claim 1 of US Patent Application No. 16/350,274 is obvious over US Patent 10,149,800 claim 1. 
	
This is a provisional obviousness-type double patenting rejection.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brown et al. (US 20150164748 A1).
	Regarding Claim 1, Brown et al. teaches a variable flow nipple (10) for a nursing dispenser (204), comprising:
A nipple (600) having a top nipple (602) portion which extends to an intermediate concaved section (620) which extends to a lower dome-shaped body (622) and integrally to a flange (624). (Fig. 33; [0116]; Claims 1, 20 & 27)
The flange (624) of the nipple (600) used for holding the nipple (600) to the nursing bottle by a collar; said nipple (600) having a first opening slit (612) having a first length of a short 10dimension. (Wherein Brown et al. teaches “all of the slits forming the opening may have a length that may be equal, or different.). (Fig. 33; [0075], [0116])
A second opening slit (608) having a second length of a greater dimension (Fig. 33) than said first opening slit (612), said first and second opening slits being radially disposed (wherein they are placed uniformly about a central axis), and approximately opposed diametrically (across from each other) upon the nipple (600). (Wherein Brown et al. teaches “all of the slits forming the opening may have a length that may be equal, or different.) (Fig. 1E; [0075], [0116]; Claim 27)
Wherein the slits (604, 606, 608, 610, 612) are arranged downwardly (as seen in Fig. 33) upon the nipple from its apex (where central opening (614) is located). (Fig. 33; Col 15; Lines 14- 19)
Said nipple (600) having an opened bottom (22) provided at the flange (624) with the nipple (600) having a hollow body (24) through which a liquid may pass from the open bottom through the body (24) and out 15of at least that opening slit (6) provided downwardly of the nipple (600) when applied to the mouth of a nursing infant. (Figs. 1, 1E; [0074], [0116]; Claims 1, 20 & 27)
Said opening slits (602-618) are orally activated to allow liquid to flow at a desired rate when pressure is applied to the nipple (600) portion, and the lengths of each opening slit (602-618) provided upon said nipple (600) allowing for variable flow rates from said 20nipple (10). (Fig. 1; [0088], [0116]; Claim 27)
Wherein the liquid flowing from the first opening slit (602) is at a slower rate than the liquid flowing from the second opening slit (608) when the nursing bottle is applied for feeding of an infant. (Figs. 1, 33; [0025] – [0026], Claim 27)

	Regarding Claim 4, Brown et al. teaches a variable flow nipple (600) for a nursing bottle dispenser (204), wherein said nursing bottle (204) is formed as a vented container (208, 210) to vent the interior of the bottle to atmosphere during feeding of the infant. (Fig. 3; [0016], [0090], Claims 14, 17)

	Regarding Claim 6, Brown et al. teaches a variable flow nipple (10) for a nursing bottle dispenser (204), including a central opening (614) provided at the apex of the nipple (600), and said central opening (614) and the first (616) and second opening (618) slits are orally activated to allow liquid to flow at a desired rate when pressure is applied to the top nipple (10) portion, and the first (616) and second (618) lengths of the opening slits being different from 15each other (As seen in the cross formed in Fig. 33), to allow for the variable flow rates from said nipple (10) at a controlled rate during an infant feeding session. (Fig. 33; [0116])

	Regarding Claim 7, Brown et al. teaches a variable flow nipple (600) for a nursing bottle dispenser (204), wherein the first opening slit (616) provided through the nipple (10) when located downwardly within the mouth of an infant providing for a lesser quantity of liquid 20being delivered from the nursing bottle to the infant during a feeding, and the second and longer opening slit (618) being located downwardly within the mouth of an infant during feeding providing for a greater quantity of liquid being delivered from the container (204) to the infant during a feeding. (Figs. 1, 33; [0025] – [0026], [0116], Claim 27)

	Regarding Claim 9, Brown et al. teaches a variable flow nipple (600) for a nursing bottle dispenser (204), wherein said central aperture (614) comprises a pair of cross slits (616, 618) formed at the apex of the nipple (10). (Fig. 33; [0116])

	Regarding Claim 10, Brown et al. teaches a variable flow nipple (10) for a nursing bottle dispenser (204), wherein the cross cut slits (616, 618) are cut 30upon a tangent. (Fig. 33; [0116])

	Regarding Claim 12, Brown et al. teaches a dispenser (204), wherein the openings (616, 618) are provided cross shaped. (Wherein cross-cut slits (616, 618) are in a cross shape). (Fig. 33; [0116])

	Regarding Claim 14, Brown et al. teaches a dispenser (204), wherein indicia is applied to one of the nipple (600) and nursing bottle identifying a full flow of fluid from the longest slit during an infant feeding, and indicia provided in alignment with the shortest slit 10opening in the nipple (600) identifying the potential for obtaining a lowest flow of formula from the nipple (600) and its nursing bottle during usage. (Where indicia is described as being imprinted on the bottle, or nipple, to indicate flow rate in association with the various lengths of the slits). ([0024], Claim 28)

	Regarding Claim 15, Brown et al. teaches a dispenser (204), and including reinforcing ribs, (Wherein Brown et al. teaches “The present nipple or dispenser also may contain one or more ribs or other formation of material to prevent collapse of the nipple during use. Such provides for a reinforcement of the nipple”) provided within the interior of the nipple (600) along its height to structurally strengthen the nipple (600) against collapse during the feeding of an infant during usage of the 15nursing bottle. ([0021]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150164748 A1), as applied to claim 1 above, in view of an additional embodiment provided by Brown et al. (Fig. 1B).

	Regarding Claim 2, Brown et al., teaches all of the elements of the invention described in claim 1 above. Brown et al. further teaches “All of the slits forming the opening may have a length that may be equal, or different, and may be arranged symmetrical, or asymmetrical, in order to regulate formula flow” which provides for slits of a first length, and slits of a second length being arranged on the nipple. ([0075])
	Additionally, Brown et al. teaches a pair of parallel first opening slits (616, 618) provided on the nipple (600), and a pair of second opening slits (616, 618) parallel arranged on the nipple (600). (Fig. 33; [0116])
	Brown et al. does not teach, wherein there are a pair of parallel arranged first opening slits provided through one side of the nipple, and a pair of second opening slits parallel arranged though the opposite side of said nipple, in order to control the rate of flow of formula from the nursing bottle during feeding of an infant.
	Regarding the opposing pairs of slits, an additional embodiment of Brown et al. further teaches a pair of first opening slits (32A in Modified Figure 1B above) arranged on the provided on one side of the nipple (10), and a pair of second opening slits (32B in Modified Figure 1B above) provided on the opposite side of said nipple (10), said pair of first opening slits (32A in Modified Figure 1B above) being opposed diametrically (as indicated in Modified Figure 1B below) from the second pair of slits (32B in Modified Figure 1B above) on said nipple (10), in order control the rate of flow of formula from the nursing bottle during feeding an infant. (Fig. 1B; [0075]-[0076])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with slits of variable length arranged in parallel as taught by Brown et al. above, and provide for pairs of opposing opening slits as taught by an additional embodiment of Brown et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for opposing pairs of diametrically opposed parallel slits on the nipple in different sizes, in order to provide the infant with a nipple capable of achieving a controlled variable flow of fluid, dependent on the orientation of the nipple to the angle of ingestion by the infant.    

[AltContent: arrow]
    PNG
    media_image1.png
    30
    175
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    26
    42
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    29
    48
    media_image3.png
    Greyscale

    PNG
    media_image7.png
    185
    184
    media_image7.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150164748 A1), as applied to claim 1 above, in view of an additional embodiment provided by Brown et al. (Fig. 1B), and further in view of Jean-Louis Harle (US 3139064 A), hereinafter Harle.

	Regarding claim 3, Brown et al., teaches all of the elements of the invention described in claim 1 above. Brown et al. further teaches “All of the slits forming the opening may have a length that may be equal, or different, and may be arranged symmetrical, or asymmetrical, in order to regulate formula flow” which provides for slits of a first length, and slits of a second length being arranged on the nipple. ([0075])
	Additionally, Brown et al. teaches a pair of parallel first opening slits (616, 618) provided on the nipple (600), and a pair of second opening slits (616, 618) parallel arranged on the nipple (600). (Fig. 33; [0116])
	Brown et al. does not teach a variable flow nipple for a nursing bottle dispenser, wherein there are three parallel arranged first opening slits provided through one side of the nipple, and three second opening PMD/II27D.N. 8406Pro. Pat. App.October 8, 2018slits parallel arranged through the opposite side of said nipple, in order to control the rate of flow of formula from the nursing bottle during feeding of an infant.
	Regarding the opposing groups of slits, an additional embodiment of Brown et al. further teaches a group of first opening slits (32A in Modified Figure 1B above) arranged on the provided on one side of the nipple (10), and a group of second opening slits (32B in Modified Figure 1B above) provided on the opposite side of said nipple (10), wherein said arranged first opening slits (32A in Modified Figure 1B above) being opposed diametrically (as indicated in Modified Figure 1B above) from the second opening slits (32B in Modified Figure 1B above) upon the said nipple (10),  in order control the rate of flow of formula from the nursing bottle during feeding an infant. (Fig. 1B; [0075]-[0076])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with slits of variable length arranged in parallel as taught by Brown et al., and provide for pairs of opposing opening slits as taught by an additional embodiment of Brown et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for opposing pairs of parallel slits on the nipple in different sizes, in order to provide the infant with a nipple capable of achieving a controlled variable flow of fluid, dependent on the orientation of the nipple to the angle of ingestion by the infant.    
	Regarding the use of three parallel slits, Harle further teaches a variable flow nipple (13) for a nursing bottle dispenser (19), wherein there are three parallel arranged opening slits  (Fig. 3) provided on a nipple (13). (Fig. 3; Col. 2, Lines 6-11; Col. 2, Lines 40-44)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with pairs of parallel slits of variable length as taught by Brown et al. modified above, and utilize three parallel slits as taught by Harle. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the opposing pairs of slits to provide for opposing three parallel slit groups on the nipple in different lengths, in order to provide the infant with a nipple capable of achieving a controlled variable flow of a higher volume of fluid, dependent on the orientation of the nipple to the angle of ingestion by the infant.    

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150164748 A1), as applied to claim 1 above,  in view of an additional embodiment provided by Brown et al. (Fig. 1K).

	Regarding Claim 5, Brown et al., teaches all of the elements of the invention described in claim 1 above. Brown et al. further teaches “All of the slits forming the opening may have a length that may be equal, or different, and may be arranged symmetrical, or asymmetrical, in order to regulate formula flow”, which provides for slits of a first length, and slits of a second length being arranged on the nipple. ([0075])
	Additionally, Brown et al. teaches a pair of first opening slits (616, 618) provided on the nipple (600), and a pair of second opening slits (616, 618) arranged on the nipple (600). (Fig. 33; [0116])
	Brown et al. does not teach the slits being arranged in groups of three slits.
	In an additional embodiment, Brown et al. further teaches groups (76-80; 82-86) of three slits (76-80; 82-86) being arranged on the nipple (74). (Fig. 1K; [0085])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with pairs of parallel slits of variable length as taught by Brown et al., and utilize groups of three parallel slits as taught by Brown et al. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the opposing pairs of slits to provide for opposing three parallel slit groups on the nipple in different lengths, in order to provide the infant with a nipple capable of achieving a controlled variable flow of a higher volume of fluid, dependent on the orientation of the nipple to the angle of ingestion by the infant.    

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150164748 A1), as applied to claim 6 above,  in view of Ito et al. (US 20070272645 A1).

	Regarding Claim 8, Brown et al., teaches all of the elements of the invention described in claim 6 above except; a variable flow nipple for a nursing bottle dispenser, wherein the central opening comprises a circular aperture.
	Whereas Brown et al. teaches a variable flow nipple (600) with a central aperture (614). (Fig. 33; [0116])
	Ito et al. further teaches that the central opening (141) comprises a circular aperture (Wherein Ito et al. teaches the opening may be a round hole). (Figs. 2, 5-6, 8; [0063])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with a central aperture as taught by Brown et al., and provide for the central aperture to be a circle as taught by Ito et al. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the cross-cut aperture as taught by Brown et al., for the circular aperture as taught by Ito et al. in order to provide for a consistent flow distribution regardless of ingestion angle taken by the infant.

Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150164748 A1), as applied to claim 1 above, in view of an additional embodiment provided by Brown et al. (Fig. 1E).

	Regarding Claim 16, Brown et al., teaches all of the elements of the invention described in claim 1 above. Brown et al. further teaches a dispenser (204), wherein “All of the slits forming the opening may have a length that may be equal, or different, and may be arranged symmetrical, or asymmetrical, in order to regulate formula flow” which provides for slits of a first length, and slits of a second length, and an intermediate length being arranged on the nipple. ([0075])
	An additional embodiment of Brown et al. further teaches a further slit (44C in Modified Figure 1E below) between the first opening slit (44A in Modified Figure 1E below) and the second opening slit (44B in Modified Figure 1E below), arranged at approximately 90 degrees by position radially from said first and second opening slits (44A and 44C in Modified Figure 1E below), in order to provide for an intermediate flow rate of liquid from the 20nursing bottle when feeding of an infant. (Fig. 1E; [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the dispenser with variable sized slits as taught by Brown et al., and an additional slit radially arranged 90 degrees from the first and second opening slits as taught by an additional embodiment of Brown et al. One would be motivated to incorporate the 90 degree offset slit of intermediate size to provide for an intermediate flow option from the nipple when the bottle is oriented in that direction for an infant’s ingestion of formula. 

    PNG
    media_image8.png
    30
    164
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    31
    52
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    25
    36
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    24
    43
    media_image11.png
    Greyscale

    PNG
    media_image16.png
    185
    181
    media_image16.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150164748 A), and further in view of Leblanc et al. (US 5117994 A1).

	Regarding Claim 17, Brown et al., teaches all of the elements of the invention described in claim 1 above. Brown et al. further teaches a first slit (612) opening having a first length of a short dimension and a second opening slit (604) having a second length of a greater dimension. (Fig. 33; [0116])
	Brown et al. does not teach wherein the first opening slit having a first length of a short dimension being in the range of approximately 0.4 mm to 0.6 mm, and the second opening slit having a second length of a greater dimension having a length of approximately at least 1.2 mm in length.
	Leblanc et al. further teaches a slit length for a nipple (2) being provided between 0.4mm to 4mm. (Figs. 1-3; Col. 2, Lines 13-15)  
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with slits of variable length arranged in parallel as taught by Brown et al., and provide for slit lengths within the range of 0.4mm to 4mm as taught by Leblanc et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a range of slit lengths, one of a shorter and greater length dimension, in order to dictate the variable flow of formula from the bottle dependent orientation of delivery, for an infant to ingest.
	
Claim 18, is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150164748 A1), as applied to claim 16 above, in view of an additional embodiment provided by Brown et al. (Fig. 1E), and further in view of Leblanc et al. (US 5117994 A1).

	Regarding Claim 18, Brown et al., modified above, teaches all of the elements of the invention described in claim 16 above except; Brown et al. further teaches a first slit (612) opening having a first length of a short dimension, an intermediate length slit (608), and a second opening slit (604) having a second length of a greater dimension. (Fig. 33; [0116])
	Brown et al. does not teach wherein the first opening slit being of a length within the range of 0.4 mm to 0.8 mm, the slit of intermediate length having a length of approximately 0.8 mm to 1 mm in length, and the second opening slit of greater dimension having a length of at least 1.2 mm or longer.
	Leblanc et al. further teaches a slit length for a nipple (2) being provided between 0.4mm to 4mm. (Figs. 1-3; Col. 2, Lines 13-15)  
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with slits of variable length arranged in parallel as taught by Brown et al. modified above, and provide for slit lengths within the range of 0.4mm to 4mm as taught by Leblanc et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a range of slit lengths, one of a shorter length, an intermediate length slit, and one of a greater length dimension, in order to dictate the variable flow of formula from the bottle dependent orientation of delivery, for an infant to ingest.

Claim Rejections - 35 USC § 103
Claims 1, 6-8, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc et al. (US 5117994 A1), in view of Lougheed (US 2223179 A).

	Regarding Claim 1, Leblanc et al. teaches a flow controllable and variable stream physiological dispenser for a nursing and related bottle, comprising:
A nipple (2) having a top nipple portion (T1 in Modified Figure 1 below) which extends to an intermediate concaved section (5) which extends to a lower dome-shaped body (D1 in Modified Figure 1 below) and integrally to a flange (6). (Fig. 1; Col. 2, Lines 58-61)
The flange (6) of the nipple (2) used for holding the nipple (2) to the nursing bottle by a collar (wherein the flange is described as fastening the nipple (2) to the milk bottle); said nipple (2) having a first opening slit (3a) having a first length of a short 10dimension (wherein Leblanc et al. teaches the dimensions between (3a) and (3b) may vary). (Figs. 1-3, 11; Col. 2, Lines 58-61; Col. 2, Lines 62-67; Col. 4, Lines 63-65)
A second opening slit (3b) having a second length of a greater dimension than said first opening slit (3a), said first and second opening slits (3) being radially disposed (Wherein they are arranged by angle I’) and approximately opposed diametrically upon the nipple (2), and arranged downwardly from the nipple on its apex (as seen in Figure 1). (Figs. 1-3, 11; Col. 2, Lines 58-61; Col. 2, Lines 62-67; Col. 4, Lines 63-65)
Said nipple (2) having an opened bottom (O1 in Modified Figure 1 below) provided at the flange (6) with the nipple (2) having a hollow body (as seen in Figure 1) through which a liquid may pass from the open bottom (O1 in Modified Figure 1 below) through the body (5) and out 15of at least that opening slit (3) provided downwardly of the nipple (2) when applied to the mouth of a nursing infant. (Figs. 1; Col. 2, Lines 58-65; Col. 3, Lines 11-22)
Said opening slits (3) are orally activated to allow liquid to flow at a desired rate when pressure (infant’s mouth) is applied to the nipple (2) portion, and the lengths of each opening slit (3) provided upon said nipple (2) allowing for variable flow rates from said 20nipple (2). (Figs. 1-11; Col. 2, 35-43; Col. 2, Lines 58-65)
Wherein the liquid flowing from the first opening slit (3a) is at a slower rate than the liquid flowing from the second opening slit (3b) when the nursing bottle (not shown) is applied for feeding of an infant. (Figs. 1-11; Col. 2, 35-43; Col. 2, Lines 58-65)

	Leblanc et al. does not teach that the slits are opposed diametrically on the nipple.

	Lougheed further teaches that slits (13) can be opposed diametrically (wherein slits are visibly diametrically opposed in Fig. 6a) on the nipple (11). (Fig. 6a; Col. 7, Lines 11-18)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with slits of variable length as taught by Leblanc et al., and provide for the slits being diametrically opposed as taught by Lougheed. One would be motivated to combine these features in order to create a nursing dispenser with variable flow rate that has symmetrical apertures on the nipple for familiar consistency of feeding during nourishment of an infant. 

    PNG
    media_image17.png
    29
    31
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    24
    30
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    29
    29
    media_image19.png
    Greyscale
[AltContent: rect]
    PNG
    media_image20.png
    33
    157
    media_image20.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image25.png
    614
    388
    media_image25.png
    Greyscale

	Regarding Claim 6, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 1 above except; a nipple including a central opening provided at the apex of the nipple, and said central opening and the first and second opening slits are orally activated to allow liquid to flow at a desired rate when pressure is applied to the top nipple portion, and the first and second lengths of the opening slits being different from 15each other, to allow for the variable flow rates from said nipple at a controlled rate during an infant feeding session.
	Wherein Leblanc et al. teaches a variable flow nipple (2) with first (3a) and second lengths (3b) of the opening slits (3) being different from 15each other, to allow for the variable flow rates from said nipple (2) at a controlled rate during an infant feeding session. (Figs. 1-11; Col. 2, 35-43; Col. 2, Lines 58-65)
	Lougheed further teaches a nipple including a central opening (21) provided at the apex of the nipple (11), and said central opening and the first and second opening slits (13) are orally activated to allow liquid to flow at a desired rate when pressure (infant’s mouth) is applied to the top nipple portion. (Fig. 6a; Col. 2, Lines 1-6; Col.  7, Lines 11-26)
		It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with slits of variable length as taught by Leblanc et al., modified above, and provide for a central opening as taught by Lougheed. One would be motivated to combine these features in order to provide for a central opening that can provide a consistency of flow rate of formula for nourishing the infant.

	Regarding Claim 7, Leblanc et al. teaches a variable flow nipple (2) for a nursing bottle dispenser, wherein the first opening slit (3b or I2) provided through the nipple (2) when located downwardly within the mouth of an infant providing for a lesser quantity of liquid 20being delivered from the nursing bottle (not shown) to the infant during a feeding, and the second and longer opening slit (3a or I1) being located downwardly within the mouth of an infant during feeding providing for a greater quantity of liquid being delivered from the container to the infant during a feeding. (Figs. 1-11; Col. 2, 35-43; Col. 2, Lines 58-65)

	Regarding Claim 8, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 1 above except; a variable flow nipple (2) for a nursing bottle dispenser, wherein the central opening comprises a circular aperture.
	Wherein Leblanc et al. teaches a variable flow nipple. (Figs. 1-11; Col. 2, 35-43; Col. 2, Lines 58-65)
	Lougheed further teaches a central opening (21) comprising a circular aperture (wherein Lougheed describes an orifice). (Fig. 6a; Col. 6, lines 59-68)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple as taught by Leblanc et al., modified above, and provide for a central opening as taught by Lougheed. One would be motivated to combine these features in order to provide for a central opening that can provide a consistency of flow rate of formula for nourishing the infant.

	Regarding Claim 10, Leblanc et al. teaches a variable flow nipple (2) for a nursing bottle dispenser, wherein the cross cut slits (3) are cut 30upon a tangent. (Wherein they can be seen tangentially distributed (Figs. 1-3) across the surface of the nipple (2), and they are formed by cutting as being “introduced without loss of material” as described by Leblanc). (Figs. 1-3; Col. 2, Lines 62-66)

	Regarding Claim 14, Leblanc et al. teaches a dispenser, wherein indicia (reference mark III) is applied to one of the nipple (2) and nursing bottle identifying a full flow of fluid from the longest slit (3a) during an infant feeding, and indicia (reference mark I) provided in alignment with the shortest slit 10opening (3b) in the nipple (2) identifying the potential for obtaining a lowest flow of formula from the nipple (2) and its nursing bottle during usage. (Figs. 1-2; Col. 3, Lines 6-22)

	Regarding Claim 17, Leblanc et al. teaches a dispenser, wherein the first opening slit (3a) having a first length of a short dimension being in the range of approximately 0.4 mm to 0.6 mm, and the second opening slit (3b) having a second length of a greater dimension having a length of approximately at least 1.2 mm in length (wherein Leblanc et al. provides for a range between 0.4mm and 4mm for a slit). (Figs. 1-3; Col. 2, Lines 13-15)  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc et al. (US 20150164748 A1), as applied to claim 1 above, in view of Lougheed (US 2223179 A), further in view of Schlumpf (US 7637383 B2), and further in view of Jean-Louis Harle (US 3139064 A), hereinafter Harle.

	Regarding Claim 2, Leblanc et al., modified above teaches all of the elements of the invention described in claim 1 above except; wherein there are a pair of parallel arranged first opening slits having the 25same short length provided through one side of the nipple, and a pair of second opening slits of a longer length and parallel arranged though the opposite side of said nipple, said pair of first opening slits being opposed diametrically from the second pair of slits on said nipple, in order to control the rate of flow of formula from the nursing bottle during feeding of an infant.
	Wherein Leblanc teaches variable flow nipple (2) with slits of a first length (3a) and a second length (3b), in order to control the flow of formula from the nursing bottle during feeding of an infant. (Figs. 1-11; Col. 2, 35-43; Col. 2, Lines 58-65)
	Regarding the opposing pairs of slits, Schlumpf further teaches that groups of opening slits can be arranged on opposing sides of a nipple (3), said pair of first opening slits (OS1 in Modified Figure 9 below) being opposed diametrically from the second pair of slits (OS2 in Modified Figure 9 below) on said nipple (3). (Fig. 9; Col. 5, Lines 34-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable slit lengths of a variable flow nipple as taught by Leblanc et al., modified above, and provide for opposing pairs of slits as taught by Schlumpf. When combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these features in order to provide for a variable flow rate nipple implementing opposing pairs of opening slits that provide alternative rates of flow of formula for an infant depending on the bottles orientation.
	Regarding the slits being parallel, Harle further teaches that a group of slits can be arranged in a parallel configuration. (Fig. 3; Col. 2, Lines 40-44)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable slit lengths of a variable flow nipple as taught by Leblanc et al., modified above, and provide for a parallel arrangement of slits as taught by Harle. When combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these features in order to for the slits to be parallel to sustain a consistent flow rate of formula from the bottle for the infant.

[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image26.png
    28
    40
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    27
    40
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    31
    158
    media_image28.png
    Greyscale
[AltContent: rect][AltContent: rect]
    PNG
    media_image29.png
    286
    243
    media_image29.png
    Greyscale


	Regarding claim 3 Leblanc et al., modified above teaches all of the elements of the invention described in claim 1 above except; wherein there are three parallel arranged first opening slits having a short length provided through one side of the nipple, and three second openingPMD/II27 D.N. 8406Pro. Pat. App.October 8, 2018slits of a longer length and parallel arranged through the opposite side of said nipple, wherein aid pair of first opening slits being opposed diametrically from the second pair of slits on said nipple, in order to control the rate of flow of formula from the nursing bottle during feeding of an infant.
	Wherein Leblanc teaches variable flow nipple (2) with slits of a first length (3a) and a second length (3b), in order to control the flow of formula from the nursing bottle during feeding of an infant. (Figs. 1-11; Col. 2, 35-43; Col. 2, Lines 58-65)
	Regarding the diametrically opposing groups of three slits, Schlumpf further teaches that groups of three opening slits (4””) can be arranged on opposing sides of a nipple (1), said pair of first opening slits (OS1 in Modified Figure 9 above) being opposed diametrically from the second pair of slits (OS2 in Modified Figure 9 above) on said nipple (3). (Fig. 9; Col. 5, Lines 34-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable slit lengths of a variable flow nipple as taught by Leblanc et al., modified above, and provide for opposing groups of three opening slits as taught by Schlumpf. When combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these features in order to provide for opposing groups of three opening slits that provide alternative rates of flow of formula for an infant depending on the bottles orientation.
	Regarding the slits being parallel, Harle further teaches that a group of slits can be arranged in a parallel configuration. (Fig. 3; Col. 2, Lines 40-44)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable slit lengths of a variable flow nipple as taught by Leblanc et al., modified above, and provide for a parallel arrangement of slits as taught by Harle. When combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these features in order to for the slits to be parallel to sustain a consistent flow rate of formula from the bottle for the infant.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc et al. (US 5117994 A1), as applied to claim 1 above, in view of Lougheed (US 2223179 A), and in further view of Ito et al. (US 20070272645 A1).

	Regarding Claim 4, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein said nursing bottle is formed as a vented container to vent the interior of the bottle to atmosphere during feeding of the infant.
	Ito et al. further teaches wherein said nursing bottle (11) is formed as a vented container (utilizing vent 111) to vent the interior of the bottle to the atmosphere during feeding of the infant. (Figs. 2, 5-6, 7a; [0100]-[0101]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple as taught by Leblanc et al., modified above, and provide for the container being vented as taught by Ito et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these features in order incorporate a vent that maintains a pressure equilibrium for a consistent flow rate of formula while feeding an infant.

	Regarding Claim 15, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 1 above except;  including reinforcing ribs provided within the interior of the nipple along its height to structurally strengthen the nipple against collapse during the feeding of an infant during usage of the 15nursing bottle.
	Ito et al. further teaches a dispenser (11) including reinforcing ribs (451) provided within the interior of the nipple (100) along its height to structurally strengthen the nipple (100) against collapse during the feeding of an infant during usage of the 15nursing bottle. (Figs. 7a-7b; [0142])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple as taught by Leblanc et al., modified above, and provide for the reinforcing ribs as taught by Ito et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these features in order to reinforce the nipple against collapse during the feeding of an infant during usage of the nursing bottle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leblanc et al. (US 5117994 A1), as applied to claim 1 above, in view of Lougheed (US 2223179 A), and further in view of Schlumpf (US 7637383 B2),

	Regarding Claim 5, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 1 above except;   wherein there are more than three opening slits of the first length and more than three opening slits of the second length formed in said nipple.
	Whereas Leblanc et al. teaches opening slits (3) of a first length (3a), and a second length (3b) formed in the nipple (2). (Figs. 1-3; Col. 3, Lines 3-5; Col. 4; Lines 63-65)
	Schlumpf further provides for an arrangement of two sets of three opening slits. (Fig. 9; Col. 5, Lines 34-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with slits of two different sizes as taught by Leblanc et al., modified above, and provide for two arrangements of three slits as taught by Schlumpf. When combining prior art elements according to known methods to yield predictable results; one would be motivated to combine the arrangement of two sets of three slits as taught by Schlumpf, and constrain each arrangement to a size as taught by Leblanc et al., in order to provide for bottle that has alternative flow rates depending on the angle of ingestion by the infant.

Claims 9 and 12, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc et al. (US 5117994 A1), in view of Lougheed (US 2223179 A), and further in view of Terwilleger (US 20100200530 A1).

	Regarding Claim 9, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 6 above except;   a variable flow nipple for a nursing bottle dispenser, bottle wherein said central aperture comprises a pair of cross slits formed at the apex of the nipple.
	Lougheed further teaches a nursing bottle dispenser (11) with a central aperture (21) at the apex of the nipple. (Fig. 6a; Col. 6, lines 59-68)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple as taught by Leblanc et al., modified above, and provide for a central opening as taught by Lougheed. One would be motivated to combine these features in order to provide for a central opening that can provide a consistency of flow rate of formula for nourishing an infant.
	Terwilleger further teaches that the central aperture comprises a pair of cross slits (16) formed at the apex (4) of the nipple (1). (Fig. 3; [0031])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple as taught by Leblanc et al., modified above, and provide for a central opening formed as cross slits as taught by Terwilleger. One would be motivated to combine these features in order to advantageously provide for a central opening as cross slits that can provide a variable flow rate of formula (depending on bottle orientation) when nourishing an infant.

	Regarding Claim 12, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the openings are provided cross shaped.
	Terwilleger further teaches wherein the openings (16) are provided cross shaped. (Fig. 3; [0031])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple as taught by Leblanc et al., modified above, and provide for a central opening formed as cross shaped slits as taught by Terwilleger. One would be motivated to combine these features in order to advantageously provide for a central opening as cross slits that can provide a variable flow rate of formula (depending on bottle orientation) when nourishing an infant.

Claims 16 and 18, in so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc et al. (US 5117994 A1), in view of Lougheed (US 2223179 A), further in view of Schlumpf (US 7637383 B2), and further in view of Silver (US 20050258123 A1)

	Regarding Claim 16, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 1 above except; there being at least one further slit of intermediate length between the first opening slit and the second opening slit, arranged at approximately 90 degrees by position radially from said first and second opening slits, in order to provide for an intermediate flow rate of liquid from the 20nursing bottle when feeding of an infant.
	Regarding the intermediate length slit, Schlumpf further teaches an intermediate length slit (4b in Modified Figure 9 below), positioned between the first opening slit (4a in Modified Figure 9 below), and the second opening slit (4c in Modified Figure 9 below), which provides an intermediate flow rate (comparative to slits 4a and 4c in Modified Figure 9 below) of liquid from the nursing bottle when feeding an infant. (Fig. 9; Col. 5, Lines 34-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple as taught by Leblanc et al., modified above, and provide the intermediate slit as taught by Schlumpf. Wherein use of a known technique to a known device ready for improvement to yield predictable results; would be motivated to incorporate an intermediate slit in order to provide for an additional option for desired flow rate when feeding an infant.
	Regarding the slit being disposed approximately 90 degrees radially from the first and second slits, Silver further teaches a slit (16b in Modified Figure 6 below) being arranged approximately 90 degrees radially from a first (16b in Modified Figure 6 below)  and second slit (16b in Modified Figure 6 below).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple as taught by Leblanc et al., modified above, and provide a third slit arranged 90 degrees radially from a first and second slit as taught by Silver. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to offset an immediate slit as taught by modified Leblanc et al. above, and provide for it to be displaced 90 degrees radially from the first and second slit to provide a variable rate of flow of formula for an infant when the bottle is oriented at that angle.  

    PNG
    media_image30.png
    37
    152
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    30
    30
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    24
    33
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    26
    24
    media_image33.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image38.png
    287
    250
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    24
    158
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    28
    39
    media_image40.png
    Greyscale

    PNG
    media_image41.png
    30
    36
    media_image41.png
    Greyscale

    PNG
    media_image42.png
    23
    38
    media_image42.png
    Greyscale

    PNG
    media_image47.png
    224
    249
    media_image47.png
    Greyscale

	
	Regarding Claim 18, Leblanc et al., modified above, teaches all of the elements of the invention described in claim 16 above except; wherein the first opening slit being of a length within the range of 0.4 mm to 0.8 mm, the slit of intermediate length having a length of approximately 0.8 mm to 1 mm in length, and the second opening slit of greater dimension having a length of at least 1.2 mm or longer.
	Wherein Leblanc et al. teaches a slit length for a nipple (2) being provided between 0.4mm to 4mm. (Figs. 1-3; Col. 2, Lines 13-15)  
	Schlumpf further teaches a first slit (4a in Modified Figure 9 above), a second slit (4b in Modified Figure 9 above), and an intermediate slit (4c in Modified Figure 9 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the variable flow nipple with different size slits as taught by Leblanc et al., modified above, and provide an intermediate slit as taught by Schlumpf. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a third slit as taught by Schlumpf, with all the slits cut between the set of ranges as provided by Leblanc et al. as long, intermediated and short, in order to produce a variable flow dispensing nipple enabling the user to obtain a desirable flow rate when orienting the bottle for ingestion by an infant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
McGeary (US 1588846 A), teaches a nursing nipple with diametrically opposed ports.
White (US 4623069 A), teaches a variable flow rate nipple that responds to pressures applied.
Hakim (US 6994225 B2), teaches a variable flow rate nipple.
Dunn et al. (US 20040026351 A1), teaches a variable flow rate nipple that is controlled through rotation.
Alstadt et al. (US 2672870 A), teaches liquid feeding nipple construction.
Perreault (US 2737180 A), teaches a nursing nipple.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733